 

Exhibit 10.1

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of [●] 2017 by and among (i)
Atlantic Alliance Partnership Corp., a British Virgin Islands business company
with limited liability (including any successor entity thereto, the “Company”),
(ii) Kalyx Development Inc., a Maryland corporation, (“Kalyx”), and (iii) the
undersigned shareholder (“Holder”) of Kalyx. Any capitalized term used but not
defined in this Agreement will have the meaning ascribed to such term in the
Merger Agreement (as defined below).

 

WHEREAS, on or about the date hereof, the Company and Kalyx, have entered into
that certain Merger Agreement, dated as of the date hereof (as amended from time
to time in accordance with the terms thereof, the “Merger Agreement”), pursuant
to which Kalyx will merge with and into the Company, with the Company continuing
as the surviving entity (the “Merger”), and as a result of which, among other
matters, (i) all of the issued and outstanding capital stock of Kalyx as of the
Effective Time shall no longer be outstanding and shall automatically be
cancelled and shall cease to exist, in exchange for the right to receive the
Merger Consideration as set forth in the Merger Agreement, and (ii) Kalyx’s
outstanding warrants shall be assumed by the Company, with certain warrants
being amended in accordance with the terms set out in the Merger Agreement, all
upon the terms and subject to the conditions set forth in the Merger Agreement
and in accordance with the applicable provisions of the Maryland General
Corporation Law, as amended;

 

WHEREAS, the Board of Directors of Kalyx has (a) approved and declared advisable
the Merger Agreement, the Ancillary Documents, the Merger and the other
transactions contemplated by any such documents (collectively, the
“Transactions”), (b) determined that the Transactions are fair to and in the
best interests of Kalyx and its shareholders (the “Kalyx Shareholders”) and (c)
recommended the approval and the adoption by each of Kalyx Shareholders of the
Merger Agreement, the Ancillary Documents, the Merger and the other
Transactions;

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, and as an inducement and in consideration therefor, and in
view of the valuable consideration to be received by the Holder thereunder, and
the expenses and efforts to be undertaken by the Company and Kalyx to consummate
the Transactions, the Company, Kalyx and the Holder desire to enter into this
Agreement in order for the Holder to provide certain assurances to the Company
regarding the manner in which the Holder is bound hereunder to vote any shares
of capital stock of Kalyx which the Holder beneficially owns, holds or otherwise
has voting power (the “Shares”) during the period from and including the date
hereof through and including the date on which this Agreement is terminated in
accordance with its terms (the “Voting Period”) with respect to the Merger
Agreement, the Merger, the Ancillary Documents and the Transactions.

 



1

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.             Covenant to Vote in Favor of Transactions. The Holder agrees,
with respect to all of the Shares:

 

(a)                   during the Voting Period, at each meeting of Kalyx
Shareholders or any class or series thereof, and in each written consent or
resolutions of any of Kalyx Shareholders in which Holder is entitled to vote or
consent, Holder hereby unconditionally and irrevocably agrees to be present for
such meeting and vote (in person or by proxy), or consent to any action by
written consent or resolution with respect to, as applicable, the Shares (i) in
favor of, and adopt, the Merger, the Merger Agreement, the Ancillary Documents,
any amendments to the Kalyx Organizational Documents (as defined below), and all
of the other Transactions (and any actions required in furtherance thereof),
(ii) in favor of the other matters set forth in the Merger Agreement and the
Kalyx Shareholder Approval, and (iii) to vote the Shares in opposition to: (A)
any Acquisition Proposal and any and all other proposals for the acquisition of
Kalyx, that could reasonably be expected to delay or impair the ability of Kalyx
to consummate the Merger, the Merger Agreement or any of the Transactions, or
which are in competition with or materially inconsistent with the Merger
Agreement or the Ancillary Documents; (B) other than as contemplated by the
Merger Agreement, any material change in (x) the present capitalization of Kalyx
or any amendment of the Kalyx Organizational Documents or (y) Kalyx’s corporate
structure or business; or (C) any other action or proposal involving Kalyx or
any of its Subsidiaries that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect in any
material respect the Transactions or would reasonably be expected to result in
any of the conditions to Kalyx’s obligations under the Merger Agreement not
being fulfilled;

 

(b)                  to execute and deliver all related documentation and take
such other action in support of the Merger, the Merger Agreement, any Ancillary
Documents and any of the Transactions as shall reasonably be requested by Kalyx
or Company in order to carry out the terms and provision of this Section 1,
including, without limitation, (i) delivery of the Holder’s Shareholder’s
Certificate to the Company, and any similar or related documents and such other
documents as may be reasonably requested by the Company, (ii) any actions by
written consent of the Kalyx Shareholders presented to the Holder, (vi) any
applicable Ancillary Documents (including the Lock-Up Agreement and the
Non-Competition Agreement), customary instruments of conveyance and transfer,
and any consent, waiver, governmental filing, and any similar or related
documents;

 

(c)                   not to deposit, and to cause their Affiliates not to
deposit, except as provided in this Agreement, any Shares owned by the Holder or
his/her/its Affiliates in a voting trust or subject any Shares to any
arrangement or agreement with respect to the voting of such Shares, unless
specifically requested to do so by Company in connection with the Merger
Agreement, the Ancillary Documents and any of the Transactions;

 

(d)                  except as contemplated by the Merger Agreement or the
Ancillary Documents, make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any Person with respect to the voting of, any shares of
Kalyx capital stock in connection with any vote or other action with respect to
the Transactions, other than to recommend that stockholders of Kalyx vote in
favor of adoption of the Merger Agreement and the Transactions and any other
proposal the approval of which is a condition to the obligations of the parties
under the Merger Agreement (and any actions required in furtherance thereof and
otherwise as expressly provided by Section 1 of this Agreement); and

 

(e)                   to refrain from exercising any dissenters’ rights or
rights of appraisal under applicable law at any time with respect to the Merger,
the Merger Agreement, the Ancillary Documents and any of the Transactions,
including pursuant to the MGCL.

 



2

 

 

2.             Other Covenants.

 

(a)                No Transfers. Holder agrees that during the Voting Period it
shall not, and shall cause its Affiliates not to, without Company’s prior
written consent, (A) offer for sale, sell (including short sales), transfer,
tender, pledge, encumber, assign or otherwise dispose of (including by gift)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement) with respect to, or consent to, a Transfer of, any
or all of the Shares; (B) grant any proxies or powers of attorney with respect
to any or all of the Shares; (C) permit to exist any lien of any nature
whatsoever (other than those imposed by this Agreement, applicable securities
Laws or the Kalyx Charter or Kalyx bylaws (the “Kalyx Organizational
Documents”), as in effect on the date hereof) with respect to any or all of the
Shares; or (D) take any action that would have the effect of preventing,
impeding, interfering with or adversely affecting Holder’s ability to perform
its obligations under this Agreement. Kalyx hereby agrees that it shall not
permit any Transfer of the Shares in violation of this Agreement. Holder agrees
with, and covenants to, Company that Holder shall not request that Kalyx
register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Shares during the term of this
Agreement without the prior written consent of Company, and Kalyx hereby agrees
that it shall not effect any such Transfer.

 

(b)                Changes to Shares. In the event of a stock dividend or
distribution, or any change in the shares of capital stock of Kalyx by reason of
any stock dividend or distribution, split-up, recapitalization, combination,
conversion, exchange of shares or the like, the term “Shares” shall be deemed to
refer to and include the Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
Holder agrees during the Voting Period to notify the Company promptly in writing
of the number and type of any additional Shares acquired by Holder, if any,
after the date hereof.

 

(c)                 Compliance with Merger Agreement. Holder agrees to not
during the Voting Period take or agree or commit to take any action that would
make any representation and warranty of Holder contained in this Agreement
inaccurate in any material respect. Holder further agrees that it shall use its
commercially reasonable efforts to cooperate with the Company to effect the
Merger, all other Transactions, the Merger Agreement, the Ancillary Documents
and the provisions of this Agreement. During the Voting Period, Holder shall not
authorize or permit any of its Representatives to, directly or indirectly, take
any action that Kalyx is prohibited from taking pursuant to Section 6.5 of the
Merger Agreement.

 

(d)                 Registration Statement. During the Voting Period, Holder
agrees to provide to the Company and its Representatives any information
regarding Holder or the Shares that is reasonably requested by Company or its
Representatives for inclusion in the Registration Statement.

 

(e)                 Publicity. Holder shall not issue any press release or
otherwise make any public statements with respect to the transactions
contemplated herein without the prior written approval of Kalyx and Company (not
to be unreasonably withheld, conditioned or delayed). Holder hereby authorizes
Kalyx and Company to publish and disclose in any announcement or disclosure
required by the SEC, Nasdaq (or, if applicable, the New York Stock Exchange or
the NYSE MKT) or the Registration Statement (including all documents and
schedules filed with the SEC in connection with the foregoing), Holder’s
identity and ownership of the Shares and the nature of Holder’s commitments and
agreements under this Agreement, the Merger Agreement and any other Ancillary
Documents.

 

3.             Representations and Warranties of Holder. Holder hereby
represents and warrants to Company as follows:

 

(a)                 Binding Agreement. Holder (i) if a natural person, is of
legal age to execute this Agreement and is legally competent to do so and (ii)
if not a natural person, is (A) a corporation, limited liability company,
company or partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

 



3

 

 

(b)                  Ownership of Shares. As of the date hereof, Holder has
beneficial ownership over the type and number of the Shares set forth under
Holder’s name on the signature page hereto, is the lawful owner of such Shares,
has the sole power to vote or cause to be voted such Shares, and has good and
valid title to such Shares, free and clear of any and all pledges, mortgages,
encumbrances, charges, proxies, voting agreements, liens, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than those imposed by this Agreement, applicable securities Laws or the Kalyx
Organizational Documents, as in effect on the date hereof. There are no claims
for finder’s fees or brokerage commission or other like payments in connection
with this Agreement or the transactions contemplated hereby payable by Holder
pursuant to arrangements made by such Holder. Except for the Shares set forth
under Holder’s name on the signature page hereto, as of the date of this
Agreement, Holder is not a beneficial owner or record holder of any: (i) equity
securities of Kalyx, (ii) securities of Kalyx having the right to vote on any
matters on which the holders of equity securities of Kalyx may vote or which are
convertible into or exchangeable for, at any time, equity securities of Kalyx,
or (iii) options, warrants or other rights to acquire from Kalyx any equity
securities or securities convertible into or exchangeable for equity securities
of Kalyx.

 

(c)                   No Conflicts. No filing with, or notification to, any
Governmental Authority, and no consent, approval, authorization or permit of any
other person is necessary for the execution of this Agreement by Holder, the
performance of its obligations hereunder or the consummation by it of the
transactions contemplated hereby. None of the execution and delivery of this
Agreement by Holder, the performance of its obligations hereunder or the
consummation by it of the transactions contemplated hereby shall (i) conflict
with or result in any breach of the certificate of incorporation, bylaws or
other comparable organizational documents of Holder, if applicable, (ii) result
in, or give rise to, a violation or breach of or a default under any of the
terms of any Contract or obligation to which Holder is a party or by which
Holder or any of the Shares or its other assets may be bound, or (iii) violate
any applicable Law or Order, except for any of the foregoing in clauses (i)
through (iii) as would not reasonably be expected to impair Holder’s ability to
perform its obligations under this Agreement in any material respect.

 

(d)                  No Inconsistent Agreements. Holder hereby covenants and
agrees that, except for this Agreement, Holder (i) has not entered into, nor
will enter into at any time while this Agreement remains in effect, any voting
agreement or voting trust with respect to the Shares inconsistent with Holder’s
obligations pursuant to this Agreement, (ii) has not granted, nor will grant at
any time while this Agreement remains in effect, a proxy, a consent or power of
attorney with respect to the Shares and (iii) has not entered into any agreement
or knowingly taken any action (nor will enter into any agreement or knowingly
take any action) that would make any representation or warranty of Holder
contained herein untrue or incorrect in any material respect or have the effect
of preventing Holder from performing any of its material obligations under this
Agreement.

 



4

 

 

4.             Miscellaneous.

 

(a)                  Termination. Notwithstanding anything to the contrary
contained herein, this Agreement shall automatically terminate, and none of the
Company, Kalyx or Holder shall have any rights or obligations hereunder, upon
the earliest to occur of (i) the mutual written consent of the Company, Kalyx
and Holder, (ii) the Effective Time (following the performance of the
obligations of the parties hereunder required to be performed at or prior to the
Effective Time), and (iii) the date of termination of the Merger Agreement in
accordance with its terms. The termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at law or in equity) against
another party hereto or relieve such party from liability for such party’s
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of this Section 4(a) shall survive the termination of
this Agreement. 

 

(b)                  Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of the Holder are personal to the Holder and may not be
transferred or delegated by the Holder at any time. The Company may freely
assign any or all of its rights under this Agreement, in whole or in part, to
any successor entity (whether by merger, consolidation, equity sale, asset sale
or otherwise) without obtaining the consent or approval of the Holder.

 

(c)                  Third Parties. Nothing contained in this Agreement or in
any instrument or document executed by any party in connection with the
transactions contemplated hereby shall create any rights in, or be deemed to
have been executed for the benefit of, any person that is not a party hereto or
thereto or a successor or permitted assign of such a party.

 

(d)                  Governing Law; Jurisdiction. This Agreement and any dispute
or controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to
in Section 4(g). Nothing in this Section 4(d) shall affect the right of any
party to serve legal process in any other manner permitted by applicable law.

 

(e)                   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4(e).

 



5

 

 

(f)                   Interpretation. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g)                   Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the Company, to:

 

Atlantic Alliance Partnership Corp.
590 Madison Avenue
New York, New York 10022
Attn: Jonathan Mitchell

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Douglas Ellenoff
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com

   

If to Kalyx, to:

 

Kalyx Development Inc.
366 Madison Avenue, 11th Floor
New York, New York 10017
Attn: George M. Stone
Facsimile No.: 212-315-3446

With a copy to (which shall not constitute notice):

 

Reitler Kailas & Rosenblatt LLC
800 Third Avenue 21st Floor
New York, New York 10022
Attn: Scott Rosenblatt
Fax No.: 212-371-5500

Telephone No: 212-209-3040
Email: srosenblatt@reitlerlaw.com

 

If to the Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of Kalyx and the Company (and each of their copies for
notices hereunder).

 



6

 

 

(h)                Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company, Kalyx and the
Holder. No failure or delay by a party in exercising any right hereunder shall
operate as a waiver thereof. No waivers of or exceptions to any term, condition,
or provision of this Agreement, in any one or more instances, shall be deemed to
be or construed as a further or continuing waiver of any such term, condition,
or provision.

 

(i)                Severability. In case any provision in this Agreement shall
be held invalid, illegal or unenforceable in a jurisdiction, such provision
shall be modified or deleted, as to the jurisdiction involved, only to the
extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

 

(j)                Specific Performance. Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by the Holder, money damages will be
inadequate and the Company will have not adequate remedy at law, and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by the Holder in accordance with their specific
terms or were otherwise breached. Accordingly, the Company shall be entitled to
an injunction or restraining order to prevent breaches of this Agreement by the
Holder and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k)               Expenses. Each party shall be responsible for its own fees and
expenses (including the fees and expenses of investment bankers, accountants and
counsel) in connection with the entering into of this Agreement, the performance
of its obligations hereunder and the consummation of the transactions
contemplated hereby; provided, that in the event of any Action arising out of or
relating to this Agreement, the non-prevailing party in any such Action will pay
its own expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.

 

(l)                No Partnership, Agency or Joint Venture. This Agreement is
intended to create a contractual relationship between Holder and Kalyx, on the
one hand, and the Company, on the other hand, and is not intended to create, and
does not create, any agency, partnership, joint venture or any like relationship
among the parties hereto or among any other Company shareholders entering into
voting agreements with the Company. Holder is not affiliated with any other
holder of securities of the Company entering into a voting agreement with the
Company in connection with the Merger Agreement and has acted independently
regarding its decision to enter into this Agreement. Nothing contained in this
Agreement shall be deemed to vest in the Company any direct or indirect
ownership or incidence of ownership of or with respect to any Shares.

 



7

 

 

(m)                Further Assurances. From time to time, at another party’s
request and without further consideration, each party shall execute and deliver
such additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(n)                  Entire Agreement. This Agreement (together with the Merger
Agreement to the extent referred to herein) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Company or any of the obligations of the Holder under
any other agreement between the Holder and the Company or any certificate or
instrument executed by the Holder in favor of the Company, and nothing in any
other agreement, certificate or instrument shall limit any of the rights or
remedies of the Company or any of the obligations of the Holder under this
Agreement.

 

(o)                  Counterparts; Facsimile. This Agreement may also be
executed and delivered by facsimile or electronic signature or by email in
portable document format in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

The Company:       Atlantic Alliance Partnership Corp.         By:   Name: Iain
Abrahams   Title: Chief Executive Officer         Kalyx:       Kalyx
Development, Inc.         By:   Name: George M. Stone   Title: Chief Executive
Officer  

 

The Holder:       By:   Name:         

 

Number and Type of Shares:

 



Address for Notice:

 

Address:                                                                                              

 

                                                                                                              

 

                                                                                                              

 

Facsimile No.:
                                                                                     

 

Telephone No.:
                                                                                   

 

Email:
                                                                                                   :

 



9